DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are cancelled. Claims 16 and 26-28 are amended. Claims 17-25 and 29-35 are withdrawn. Claims 16 and 26-28 are presently examined.

Applicant’s arguments regarding the objection to claim 16 have been fully considered and are persuasive. The objection of 3/28/2022 is withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejection of 3/28/2022 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231).

Regarding claims 16 and 26, Zinovik discloses a flavored nicotine powder inhaler where nicotine powder is delivered at air flow rates that mimic a smoking regime (abstract). The inhaler has a mouthpiece portion (figure 1, reference numeral 12) and a distal end portion (figure 1, reference numeral 14) with a nicotine capsule held between them (page 9, lines 21-27, figure 1, reference numeral 14). The ends form a cavity in which the capsule is contained (figure 1). A single linear air channel extends from the capsule to the mouthpiece portion (page 9, lines 28-29, page 10, lines 1-9, figure 3, reference numeral 15), which is considered to meet the claim limitation of a mouthpiece air channel. The nicotine powder particles have a size distribution that such that 90% of the particles are between about 2-6 micrometers (page 5, lines 5-10), indicating that the median particle size must be in that range. The nicotine powder is used to treat a disease (page 5, lines 1-4). Zinovik does not explicitly disclose (a) the mouthpiece air channel having a boundary element and (b) the median particle size between about 1-5 micrometers.
Regarding (a), Shick teaches an inhaler for delivering a therapeutic aerosol (column 1, lines 8-18) having a main housing that extends longitudinally. The housing devices a chamber (column 4, lines 61-67). An umbrella valve (figure 6A, reference numeral 680) having inner (figure 6A, reference numeral 672) and outer (figure 6A, reference numeral 673) concentric rings of sector openings where the outer openings have a larger area than the inner openings (column 7, lines 6-15, figure 6A) is located at the downstream end of the chamber (column 6, lines 60-65). Shick additionally teaches that providing these circumferential openings in an aperture barrier (column 2, lines 58-961) creates back pressure that reduces particle size (column 2, lines 48-54) so that more of the droplets reach the bronchial passageways rather than impacting the oropharynx (column 1, lines 30-40) when medicating using medical aerosols (column 2, lines 26-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the umbrella valve with circumferential openings of Shick at the entrance to the linear air channel extending from the capsule to the mouthpiece portion of Zinovik. One would have been motivated to do so since Zinovik discloses treating diseases using nicotine particles and Shick teaches that providing an umbrella valve with circumferential openings creates back pressure that reduces particle size so that more of the droplets reach the bronchial passageways rather than impacting the oropharynx when medicating using medical aerosols.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the median particle size fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231) as applied to claim 26 above, and further in view of Stenzler (US 2017/0071248).

Regarding claim 27, modified Zinovik teaches all the claim limitations as set forth above. Modified Zinovik does not explicitly teach a flavor contained in the capsule.
Stenzler teaches a dry powder nicotine formulation suitable for inhalation having both nicotine and flavor particles [0010]. The flavor particles have a size range of about 50 to about 200 microns [0055]. The formulation is contained in a capsule to be used in a dry powder inhaler [0025].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nicotine capsule of modified Zinovik with the flavorant of Stenzler. One would have been motivated to do so since Stenzler teaches that flavor particles can be provided to a user as a part of a dry powder inhaler.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231) as applied to claim 26 above, and further in view of Valentini (US 4,069,819).

Regarding claim 28, modified Zinovik teaches all the claim limitations as set forth above. Modified Zinovik does not explicitly teach the capsule rotating. 
Valentini teaches an inhalation device having a cylindrical inhalation device that makes movements about and along its longitudinal axis such as rotation (abstract) to provide complete nebulization of the powdered medicament (column 1, lines 21-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capsule of modified Zinovik with the movement of Valentini. One would have been motivated to do so since Valentini teaches that allowing a capsule to move about its longitudinal axis provides complete nebulization of the powdered medicament.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that a capsule would interfere with the flow of pressurized propellant droplets through the aerosol extension chamber of Shick, (b) that placing a capsule in the chamber of Shick would render Shick unsuitable for its intended purpose, (c) that placing a capsule in the chamber of Shick would be inconsistent with the principle of operation of Shick, and (d) that one of ordinary skill in the art would not have a reasonable expectation of success to modify Shick to include an object within its chamber.
Regarding (a), while applicant’s point may be correct, the prior and instant Office actions do not propose to add a capsule to the device of Shick. The Office actions rather propose to isolate a component from Shick and place it within the device of Zinovik, stating “[i]t would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the umbrella valve with circumferential openings of Shick at the entrance to the linear air channel extending from the capsule to the mouthpiece portion of Zinovik.” Arguments regarding negative effects of positioning a capsule within Shick are therefore irrelevant since that was not suggested by the Office actions. Furthermore, although their effectiveness may be somewhat diminished by the capsule of Zinovik, one of ordinary skill in the art would nevertheless expect that the umbrella valve with circumferential openings of Shick would still create at least some back pressure since the capsule (figure 2, reference numeral 20) does not occupy the entire receptacle (page 9, lines 21-27, figure 2, reference numeral 25).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715